Title: From Thomas Jefferson to John Rutledge, Jr., 19 June 1788
From: Jefferson, Thomas
To: Rutledge, John, Jr.


          
            
              Dear Sir
            
            Paris June 19. 1788.
          
          Having omitted to ask you how I should address letters to you, I am obliged to put the present under cover to Mr. Shippen to the care of his banker at Amsterdam. Inclosed you will receive a letter lately come to my hands, as also such notes as I have been able to scribble very hastily and undigested. I am ashamed of them; but I will pay that price willingly if they may on a single occasion be useful to you. I will at some future moment find time to write the letters for Frankfort, Florence, Milan, Nice and Marseilles, which those notes will point out and lodge them on your route if you will be so good as to keep me always informed how and where I must send letters to you. I would suggest an alteration  in the route I had proposed to you: that is, to descend the Danube from Vienna so as to go to Constantinople, and from thence to Naples and up Italy. This must depend on your time, and the information you may be able to get as to the safety with which you may pass thro’ the Ottoman territories. It is believed the Emperor is making overtures for peace. Should this take place it would lessen the difficulties of such a tour. In the mean time this gleam of peace is counterbalanced by the warlike preparations of Sweden and Denmark known to be made under the suggestions of the court of London. In this country there is great internal ferment. [Bu]t I am of opinion the new regulations will be maintained. Perhaps the Cour pleniere may be amended in it’s composition, and the States general called at an earlier period than was intended. We have no accounts yet of the decision of Maryland, S. Carolina, or Virginia, on the subject of the new confederation. Yet it seems probable they will accept it in the manner Massachusets has done: and I see nothing improbable in the supposition that our new government may be in motion by the beginning of November.- I must press on you, my dear Sir, a very particular attention to the climate and culture of the Olive tree. This is the most interesting plant in existence for S. Carolina and Georgia. You will see in various places that it gives being to whole villages in places where there is not soil enough to subsist a family by the means of any other culture. But consider it as the means of bettering the condition of your slaves in S. Carolina. See in the poorer parts of France and Italy what a number of vegetables are rendered eatable by the aid of a little oil, which would otherwise be useless. Remark very particularly the Northern limits of this tree, and whether it exists by the help of shelter from mountains &c. I know this is the case in France. I wish to know where the Northern limit of this plant crosses the Apennine, where it crosses the Adriatic and Archipelago, and, if possible, what course it takes through Asia. The fig, the dried raisin, the pistache, the date, the caper, are all very interesting objects for your study. Should you not, in your passage through countries where they are cultivated, inform yourself of their hardiness, their culture, the manner of transporting &c. you might hereafter much repent it. Both then, and now I hope, you will excuse me for suggesting them to your attention; not omitting the article of rice also, of which you will see species different from your own. I beg you to make use of me on all possible occasions and in all the ways in which I can serve you, not omitting that of money should any disappointment take  place in your own arrangements. Mr. Berard’s money was paid to Boyd Ker & co. as you desired. I have the honour to be with very great esteem Dear Sir Your most obedient & most humble servt,
          
            Th: Jefferson
          
        